Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Interpretation
The term “scale-like filler” is defined as “a scale-like inorganic filler having an average thickness of 0.01 to 50 μm and an aspect ratio (aspect ratio = (average particle diameter) / (average thickness)) with respect to this thickness of 3 to 10,000” within ¶ 41 of the instant specification. Although the plain and ordinary meaning of “scale-like” does not ordinarily imply a particular quantitative thickness and aspect ratio, the term “scale-like inorganic filler” within claim 1 is nonetheless construed as possessing the above characteristics. Where an explicit definition is provided by the applicant for a term, that 
Claim Rejections - 35 USC § 103
Claims 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (JP2003-138054A) in view of Ide (U.S. Pat. No. 4,429,060) and Wada (U.S. Pat. No. 4,889,886). As the cited JP publication is in a non-English language, a machine-translated version of the application (attached) will be cited to.
Regarding Claims 1 and 8-10, Okita teaches foam moldings (¶ 1) and describes an embodiment in Example 1 where heated liquid crystal polyester resin is combined with supercritical nitrogen, introduced into a mold, and subsequently the nitrogen becomes a gas in the mold thereby forming a molded body (¶ 56, 64). The polyester used contains repeat units (1), (2), and (3) of claim 1 where Ar1 = phenylene, Ar2 = phenylene, and Ar3 = biphenylylene (¶ 57-58). The instant specification describes substantially the same process, where heated liquid crystal polyester resin is combined with supercritical nitrogen, introduced into a mold, and subsequently the nitrogen becomes a gas in the mold thereby forming a molded body (¶ 72 of the specification). The instant specification indicates the non-foamed layer is formed due to cooling/solidification of the resin on the surface of the mold prior to foaming via vaporization of the supercritical fluid (¶ 60). Although Okita does not allude to the presence of an integral non-foamed skin on the molded product, considering Okita describes substantially similar materials being used in substantially the same foam molding process, such a skin is seen to necessarily be formed within Okita 
With respect to weight reduction rate, Okita reports Example 1 as exhibiting a specific gravity of 1.19 and comparative Example 4 (conventional injection molding without supercritical fluid) as exhibiting a specific gravity of 1.39 (Tables 1 and 2; ¶ 53-54, 64, and 68). Therefore, the “weight reduction rate” of Example 1 is seen to be about 14.4%. Therefore, Okita differs from the subject matter claimed in that a particular example with a weight reduction rate between 26-60% is not described. However, Okita indicates the foamed materials find utility in automotive parts where weight reduction is desired (¶ 2, 49). Moreover, Okita teaches Example 1 only uses 1 g of supercritical fluid per 100 g of liquid crystal polyester (¶ 56) and indicates the content of supercritical fluid can vary widely from 0.01-100 pbw per 100 pbw resin (¶ 42). Thus, Okita infers higher blowing agent contents/lower densities in the resulting articles. Ide is also directed toward foamed liquid crystal polyester compositions (Abstract; Examples) for automotive applications (Col. 1, Lines 15-62) and describes densities spanning 0.1-1.0 g/cm3 is typical (Col. 11, Lines 5-11). Accordingly, it would have been obvious to one of ordinary skill in the art to create foams with densities such as 0.1-1.0 g/cm3 using the methods of Okita because doing so would afford foam densities suitable for automotive applications as taught by Ide. Given the unfoamed polymer of Okita’s examples is 1.39 g/cm3, the combination of references would suggest “weight reduction rates” of roughly 28-93%, which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed range. A person of ordinary 
Okita teaches fillers such as mica or talc can be included (¶ 38). Okita differs from the subject matter claimed in that the aspect ratio/thickness characteristics of the filler is not described. Wada teaches liquid crystalline polyester with plate-like filler such as talc or mica (Abstract; Col. 6, Lines 25-27) and notes such fillers give well balanced properties in respect to strength and deformation (Col. 2, Lines 12-31). It would have been obvious to one of ordinary skill in the art to utilize the fillers of Wada within the foams of Okita because doing so would give favorable strength and deformation properties as taught by Wada. Wada teaches the aspect ratio of the fillers is preferable 10-200 whereby the average major diameter is 1-1000 micron (Col. 6, Lines 3-24) and describes examples where the fillers have an average diameter of 2.5-10 microns and thicknesses of 0.2-1 micron (Table 1). Therefore, the fillers are construed as “scale-like”. Wada teaches 0.5-70 wt% of filler relative to 30-99.5 wt% polyester (Abstract; Col. 2, Lines 38-43), which suggests concentrations that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Wada suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Wada. See MPEP 2123.
Regarding Claim 7, Okita teaches examples where units are derived from p-hydroxybenzoic acid, 4,4’-dihydroxybiphenyl, and terephthalic acid (¶ 59-60), which differ from the subject matter claimed only by the further use of isophthalic acid. Okita teaches the diacid repeat units can be derived from a limited number of monomers, including terephthalic acid and isophthalic acid (¶ 22). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In the present case, since Okita expressly teaches both terephthalic acid and isophthalic acid are both suitable diacid monomers for the same purpose, it would have been obvious to one of ordinary skill in the art to utilize a combination of terephthalic acid and isophthalic acid monomers, thereby predictably affording workable polyester foams in accordance with the teachings of Okita. 
Claims 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saka (JP2013-185044A) in view of Ide (U.S. Pat. No. 4,429,060) and Wada (U.S. Pat. No. 4,889,886). As the cited JP publication is in a non-English language, a machine-translated version of the application (attached) will be cited to.
Regarding Claims 1 and 8-10, Saka teaches foam moldings (¶ 1) and describes an embodiment in Example 1 where heated liquid crystal polyester resin is combined with supercritical nitrogen, introduced into a mold, and subsequently the nitrogen becomes a gas in the mold thereby forming a molded body (¶ 89-90). The polyester used contains repeat units (1), (2), and (3) of claim 1 where Ar1 = naphthylene, Ar2 = phenylene and naphthylene, and Ar3 = phenylene (¶ 86). The instant specification describes substantially the same process, where heated liquid crystal polyester resin is combined with supercritical nitrogen, introduced into a mold, and subsequently the nitrogen becomes a gas in the mold thereby forming a molded body (¶ 72 of the Saka does not allude to the presence of an integral non-foamed skin on the molded product, considering Saka describes substantially similar materials being used in substantially the same foam molding process, such a skin is seen to necessarily be formed within Saka in the absence of evidence to the contrary. 
With respect to weight reduction rate, Saka reports Example 1 exhibits a density of 1.15 g/cm3 whereas comparative Example 1 (same composition but without foaming with supercritical fluid) exhibits a density of 1.36 g/cm3 (¶ 95; Table 1), equivalent to a weight reduction rate of about 15.4%. Therefore, Saka differs from the subject matter claimed in that a particular example with a weight reduction rate between 26-60% is not described. However, Saka indicates the foamed materials find utilize in automotive parts (¶ 78-79). Ide is also directed toward foamed liquid crystal polyester compositions (Abstract; Examples) for automotive applications (Col. 1, Lines 15-62) and describes densities spanning 0.1-1.0 g/cm3 is typical (Col. 11, Lines 5-11). Accordingly, it would have been obvious to one of ordinary skill in the art to create foams with densities such as 0.1-1.0 g/cm3 using the methods of Saka because doing so would afford foam densities suitable for automotive applications as taught by Ide. Given the unfoamed polymer of Saka’s examples is 1.36 g/cm3, the combination of references would suggest “weight reduction rates” of roughly 26-93%, which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have 
Saka teaches plate-like fillers can be included (¶ 52, 55). Saka differs from the subject matter claimed in that the aspect ratio/thickness characteristics of the filler is not described. Wada teaches liquid crystalline polyester with plate-like filler such as talc or mica (Abstract; Col. 6, Lines 25-27) and notes such fillers give well balanced properties in respect to strength and deformation (Col. 2, Lines 12-31). It would have been obvious to one of ordinary skill in the art to utilize the fillers of Wada within the foams of Saka because doing so would give favorable strength and deformation properties as taught by Wada. Wada teaches the aspect ratio of the fillers is preferable 10-200 whereby the average major diameter is 1-1000 micron (Col. 6, Lines 3-24) and describes examples where the fillers have an average diameter of 2.5-10 microns and thicknesses of 0.2-1 micron (Table 1). Therefore, the fillers are construed as “scale-like”. Wada teaches 0.5-70 wt% of filler relative to 30-99.5 wt% polyester (Abstract; Col. 2, Lines 38-43), which suggests concentrations that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Wada suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Wada. See MPEP 2123.
Regarding Claim 7, Saka teaches repeat units (1), (2), and (3) of claim 1 where Ar1 can be 1,4-phenylene, Ar2 can be 1,4-phenylene and/or 1,3-phenylene, and Ar3 Saka is seen to suggest polyesters that comprise repeat units no different in structure than what would obtained by using p-hydroxybenzoic acid, terephthalic acid, isophthalic acid, and 4,4’-dihydroxylbiphenyl. 
Claims 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (U.S. Pat. No. 6,232,354) in view of Wada (U.S. Pat. No. 4,889,886) as evidenced by Crowe (WO 01/34702 A2).
Regarding Claims 1 and 7-10, Tan teaches foam moldings comprising liquid crystalline aromatic polyester, specifically Xydar SRT-900 (Abstract; Col. 5, Lines 8-33). As evidenced by Crowe, Xydar SRT-900 is a polyester derived from terephthalic acid, isophthalic acid, p-hydroxybenzoic acid, and 4,4’-dihydroxybiphenyl (Page 6, Lines 20-23). Tan teaches the foams are useful in composite structures which utilize a foamed polymer as a core with skinned laminate (Col. 4, Line 65 to Col. 5, Line 2), reading on a foamed inner layer and unfoamed outer layer. Tan teaches the foams are produced by providing polymer, saturating with blowing agent gas such as nitrogen at elevated temperatures and pressures in a pressure vessel, and subsequently releasing (Col. 5, Lines 10-33). Tan teaches in Example 1 a disc 2.26” in diameter and 0.12” in thickness (Volume ~ 0.153 cubic inches) is expanded to a disc 2.26” in diameter and 0.42” in thickness (Volume ~ 0.536 cubic inches). Assuming the mass of the sample does not change substantially, the “weight reduction rate” equation of claim 1 can be re-expressed in terms of a ratio between the volume of initial sample (Vi) and foamed sample (Vf):                                
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    r
                                    e
                                    d
                                    u
                                    c
                                    t
                                    i
                                    o
                                    n
                                     
                                    r
                                    a
                                    t
                                    e
                                     
                                    
                                        
                                            %
                                        
                                    
                                    =
                                    100
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            g
                                                        
                                                        
                                                            V
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            g
                                                        
                                                        
                                                            V
                                                            f
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            g
                                                        
                                                        
                                                            V
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    100
                                    *
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    V
                                                    i
                                                
                                                
                                                    V
                                                    f
                                                
                                            
                                        
                                    
                                
                             Therefore, Tan’s example 1 is seen to exhibit a “weight reduction rate” of roughly 71%. To the extent that Tan differs from the subject matter claimed by the weight reduction rate being 26-60%, Tan expressly teaches principle operating principles, including soaking/saturation pressure, gas solubility, and quench rate can all be adjusted to achieve a desired density in the final product (Col. 4, Lines 3-6 and 53-59). Moreover, Tan teaches differing quenching protocols, whereby quick release/quenching at above Tg yields low density foams and partial cooling to below Tg/quenching yields high density foams (Col. 2, Line 60 to Col. 3, Line 4). Example 1 of Tan is quenched above Tg (Xydar SRT-900 has a mp of 350; see Page 10, Lines 16-17 of Crowe; Tg intrinsically being below mp) and thus is a relatively “low density foam” in accordance with Tan. Accordingly, Tan is seen to suggest foams whose “weight reduction rate” is below 71%. The prior art is seen to indicate processing/foaming parameters are all result effective variables because changing them would clearly affect the product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of such, it would have been obvious to one of ordinary skill in the art to vary processing parameters/quenching procedures within the protocols of Tan
Tan teaches other additives such as talc nucleating agent can be added (Col. 4, Lines 48-53), but differs from the subject matter claimed in that a preferred quantity of talc is not described. Wada teaches liquid crystalline polyester with plate-like filler such as talc or mica (Abstract; Col. 6, Lines 25-27) and notes such fillers give well balanced properties in respect to strength and deformation (Col. 2, Lines 12-31). It would have been obvious to one of ordinary skill in the art to utilize the fillers of Wada within the foams of Tan because doing so would give favorable strength and deformation properties as taught by Wada. Wada teaches the aspect ratio of the fillers is preferable 10-200 whereby the average major diameter is 1-1000 micron (Col. 6, Lines 3-24) and describes examples where the fillers have an average diameter of 2.5-10 microns and thicknesses of 0.2-1 micron (Table 1). Therefore, the fillers are construed as “scale-like”. Wada teaches 0.5-70 wt% of filler relative to 30-99.5 wt% polyester (Abstract; Col. 2, Lines 38-43), which suggests concentrations that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Wada suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Wada. See MPEP 2123.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (U.S. Pat. No. 6,232,354) in view of Wada (U.S. Pat. No. 4,889,886), and Ruiz-Herrero (Encyclopedia of Polymer Science and Technology) as evidenced by Crowe (WO 01/34702 A2).
The discussion regarding Tan, Wada, and Crowe within ¶ 17-18 is incorporated herein by reference.
Regarding Claim 11, Tan differs from the subject matter claimed in that preferred elastic modulus values are not described. However, Tan teaches the inclusion of inorganic fillers enhances mechanical properties, including elastic modulus characteristics (Col. 3, Lines 10-32 and Examples; see increasing slope of stress/strain curve of Figure 3 with increasing filler content). Moreover, Ruiz-Herrero also indicates it was known that foam density and mechanical properties such as elastic modulus are related whereby lower density foams are expected to result in descreasing elastic modulus characteristics (Pages 9-17). Clearly, the prior art indicates foam density and additive concentration are result effective variables subject to optimization by those skilled in the art. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal density or additive contents within the scope of the present claims so as to produce a desirable elastic modulus characteristic, such as 2.5-4.4 GPa.
Double Patenting
The double patenting rejection over copending Application No. 16/461,074 is withdrawn in view of the filed terminal disclaimer. 
The double patenting rejection over copending Application No. 16/461,021 is withdrawn in view of amendments to the ‘021 application. This does not preclude the re-
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. 
The use of the Rohatgi reference in combination with either Okita or Saka to address the “weight reduction rate” has been reconsidered and is withdrawn. New grounds of rejection in view of rejection in view of the Ide reference is presented above. 
Applicant generally argues the claimed foamed compositions are able to maintain vibration damping properties (referring to loss factor measurements within the specification) while having a high weight reduction rate (i.e. low density), in contrast to what is conventionally understood in the art. Applicant urges the prior art does not recognize such features. Applicant also alleges such features are unexpected. 
This is not found persuasive. It is first noted the claims are silent as to any vibration damping characteristics and thus, are open to any foam irregardless as to what vibration damping characteristics is achieved. Rather, the claims simply require a specified “weight reduction rate”. Liquid crystal polyester foams of such densities are known in the art and find various utilities such as in automotive parts as indicated by Ide. 
With respect to Applicant’s allegation of unexpected results, it is unclear what evidence Applicant is relying on in support of the statement that that the foams of the type being claimed are “conventionally understood” to give lower loss factors with decreasing density. Applicant has failed to direct the Examiner’s attention to any Huang (Cellular Polymers, 2001, 20, 101-114) probed polyester foams for vibration damping characteristics (Page 101). Huang notes “loss factor is independent of foam density… the range of the loss factor varies from 2% to 8% and does not seem to have a direct relationship to foam density” (Page 109). See Figure 8/Table 1 where foams having densities spanning 42-240 kg/m3 exhibit substantially the same loss factor. From the teachings of Huang, it appears it is conventionally understood that foam density and loss factor do not have a direct relationship, which is what Applicant appears to observe. It is Applicant’s burden to establish such results are unexpected and significant. See MPEP 716.02(b). 
Even arguendo if the above observations of Huang are mistaken, a comparison with the closest prior art (Okita and Saka) has not been performed. These references create liquid crystal polyester foams using substantially the same protocol as described within the specification. It is therefore unclear exactly how or why such foams would also not exhibit the loss factor/density relationship alluded to within Applicant’s remarks. No comparative data appears to be present within the specification. 
Also, the claims at issue are not commensurate in scope with the evidence Applicant relies upon in support of Applicant’s allegation of unexpected results. Evidence is only presented to a specific combination of two liquid crystal aromatic polyesters and the use of talc and mica whereas the claims are open to wide range of liquid crystal polyesters and “inorganic filler” generically. The evidence fails to establish the results Applicant alleges to be unexpected occurs throughout the claimed ranges and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764